DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In parent application 16/746,335, the restriction requirement dated 18 June 2021 defined the two claimed distinct inventions. Invention I of claims 1-7 is a bracket having hooks on a first portion and not on a second portion, and Invention II of claims 8-20 is a bracket with at least one mounting slot that permits transverse adjustability of a subassembly attached thereto.
In the reply dated 29 July 2021, the Applicant elected without traverse Invention II of claims 8-20. U.S. Patent No. 11,284,717 B2 issued from examination of Invention II in 16/746,335. 
Because this application is a DIV of 16/746,335, examination of this application is drawn to the non-elected Invention I of the aforementioned restriction requirement. Claims 23-33 are not drawn to a bracket having hooks on a first portion and not on a second portion. Claims 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,772,846 (Skar).
With respect to claim 1: Skar discloses a storage system, comprising: at least one upright rail (column 10) having a front side with notches (openings 12) formed along a length thereof; and a bracket (bracket member/piece 14) arranged to be attached to the at least one upright rail (Fig. 7), the bracket including a substrate (plate portion 16) and a plurality of hooks (plate portion 15 and hook shaped metal plate members 17) extending therefrom which are arranged to be received in a corresponding plurality of the notches (Fig. 7), the plurality of hooks disposed only along a first portion of the substrate (upper portion) and not along a second portion of the substrate (lower portion) to define an open region of the bracket (adjacent to the exposed openings 12 between the brackets 14 in Fig. 7).
Regarding the claim recitation “the at least one upright rail arranged to be attached to an upright support surface”, the use of “arranged to be attached” requires the capability of being attached to an upright support surface. The claim as written does not positively recite the upright support surface or attachment of the at least one upright rail thereto. 
Skar Fig. 1 shows openings 12 in the back side of the column 10. The openings 12 in the back side of the column 10 enable the column 10 to be attached to an upright support surface. The openings 12 in the back side of column 10 meet “the at least one upright rail arranged to be attached to an upright support surface” as claimed. 
Regarding the claim recitation “wherein the open region allows for attachment of at least one additional hardware member in a shared section with the bracket along the length of the front side of the at least one upright rail”, the use of “allows for” requires the capability of attaching at least one additional hardware member in a shared section with the bracket along the length of the front side of the at least one upright rail. The claim as written does not positively recite the at least one additional hardware member or attachment of such hardware member to the at least one upright rail. 
Skar Fig. 7 shows two openings 12 exposed between the lower portions of the two brackets 14. Such exposed openings 12 are capable of receiving some not-shown hardware member of an appropriate size, and therefore meet “wherein the open region allows for attachment of at least one additional hardware member in a shared section with the bracket along the length of the front side of the at least one upright rail” as claimed.
With respect to claim 2: Skar Figs. 1, 3-4, and 7 show wherein the substrate (plate portion 16) is arranged to extend along a lateral side of the at least one upright rail, and the plurality of hooks (plate portion 15 and hook shaped metal plate members 17) are arranged to extend along the front side of the at least one upright rail.
With respect to claim 3: Skar Figs. 1 and 7 show the openings 12 “in a linear array with two columns and multiple rows to define  series of paired said notches” as claimed. 
With respect to claim 4: In Skar Figs. 1 and 7, the lateral midpoint of the front face of column 10, between a pair of same-height openings 12, is at the claimed “one half of a width of the front side of the at least one upright rail”. The plate portion 15 and hooks 17 do not extend beyond this point, and therefore meet the claim as written. 
With respect to claim 6: As noted in the rejection of claim 1, the at least one additional hardware element is not positively required by claim 1 as written. Therefore, claim 6 as written requires the “open region” to be capable of attaching a shelf bracket to the “at least one upright rail”. 
Skar Fig. 7 shows two openings 12 exposed between the lower portions of the two brackets 14. Such exposed openings 12 are capable of receiving some not-shown shelf bracket of an appropriate size, and therefore meets the claim as written.
With respect to claim 7: The bracket member 18 and shelf plate 30 meet “a subassembly” as claimed. 

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,154,419 (Breidenbach).
See the attached copy of US 4,154,419 (Breidenbach), which has appended thereto the specification as published 15 May 1979. The certificate of correction dated 19 August 1980 removed some portion of the originally-published (patented) specification. This rejection relies upon the document dated 15 May 1979, before the certificate of correction was entered.   
With respect to claim 1: Breidenbach discloses a storage system, comprising: at least one upright rail (vertical spline 12) having a front side with notches (slots 11) formed along a length thereof; and a bracket (bracket 10a) arranged to be attached to the at least one upright rail, the bracket including a substrate (flange 15a) and a plurality of hooks (hooks 13a’ and 14a’) extending therefrom which are arranged to be received in a corresponding plurality of the notches, the plurality of hooks disposed only along a first portion of the substrate (in the annotated image below, the portion of flange 15a exclusive of the boxed portion) and not along a second portion of the substrate (in the annotated image below, the boxed portion of flange 15a) to define an open region of the bracket (in the annotated image below, the boxed portion of flange 15a), wherein the open region allows for attachment of at least one additional hardware member (at least bracket 10b and/or the hook 14b’ thereof) in a shared section with the bracket along the length of the front side of the at least one upright rail (Fig. 3).

    PNG
    media_image1.png
    1135
    723
    media_image1.png
    Greyscale

Regarding the claim recitation “the at least one upright rail arranged to be attached to an upright support surface”, see the appended specification. 
The BACKGROUND OF THE INVENTION states the invention supports shelves on walls, particularly on hidden splines located between wall panels as shown in a prior art patent. The SUMMARY OF THE INVENTION states the vertical spline is “between or at the ends of decorative wall panels”, and further describes the spline “adjoining a wall panel, or between panels”. Claim 1 includes “a wall spline”. 
Breidenbach’s spline 12 meets “the at least one upright rail arranged to be attached to an upright support surface” as recited in claim 1 by being located between, at the end of, and/or adjoining walls panels.
With respect to claim 6: The bracket 10b supports a shelf-supporting bar 22/22’ on hooks 16b’ and 17b’. Bar 22/22’ is mounted to the vertical wall 27 of a shelf 28 (Fig. 2). Bar 22/22’ is “a shelf bracket” as claimed. Alternatively, the hook 16b’ and/or 17b’ of the bracket 10b meet “a shelf bracket” as claimed. 
With respect to claim 7: The bar 22/22’ and shelf 28 comprise “a subassembly” as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,772,846 (Skar) as applied to claim 1 above, and further in view of US 2007/0187561 A1 (Xayoiphonh).
With respect to claim 5: See Skar Figs. 1-2. Side plate portion 16 is relied upon for the claimed “substrate”, and meets the claim recitation “wherein the substrate extends along a depth of the at least one upright rail”. However, the shelf bracket in Skar Fig. 2 does not meet the claimed “mounting plate” with “mounting apertures”. 
Xayoiphonh discloses brackets 100A/100B and arms 128 that support a plurality of soft storage containers 150/250/350/450/550/650 on upright standards 102. The brackets 100A/100B includes fastener holes 106 in the first flange portion 122 thereof. The fastener holes 106 receive fasteners 104 that engage into a wall or other support surface. Securing the brackets 100A/100B to both the standards 102 and the support surface is desirable when supporting heavy loads. See [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Skar’s shelf bracket to be fastened to the support surface in addition to Skar’s column 10, in order to provide greater strength or support for storage of heavy items similarly to Xayoiphonh’s brackets 100A/100B. 
In the combination, Xayoiphonh’s first flange portion 122 extends laterally from Skar’s side plate portion 16, and meets the claimed “mounting plate extending from the substrate”. The holes 106 in first flange portion 122 are the claimed “mounting apertures”. The first flange portion 122 secured to the support surface using fasteners 104 in the holes 106 meets the “…arranged to abut the upright support surface” limitation. 
With respect to claim 22: In the combination, Xayoiphonh’s first flange portion 122 extends laterally from Skar’s side plate portion 16 similarly to how Xayoiphonh Figs. 7A-8B show the first flange portion 122 extending laterally from the sidewall portion 118. This meets the claimed “wherein the mounting plate extends generally orthogonally from the substrate”.
See Skar Figs. 1-2 and 6. Side plate portion 16 is the claimed “substrate”. Front plate portion 15 meets the claimed “proximal portion extending generally orthogonally to the substrate”, and members 17 meet the claimed “distal portion extending generally parallel to the substrate”. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,772,846 (Skar) as applied to claim 7 above, and further in view of US 7,506,772 B2 (Chen).
With respect to claim 21: Skar’s invention is to a shelf. Skar does not disclose the claimed “drawer subassembly” that includes “a drawer receptacle frame” and “a drawer”. 
Chen discloses containers 20/20a/20b that are mounted on rails like Skar’s and used in combination with shelves similar to Skar’s. Chen Fig. 5 shows container 20b including drawers 23. Chen’s container 20b is “a drawer receptacle frame” as claimed, and drawers 23 are each “a drawer” as claimed. Container 20b with drawers 23 therein is “a drawer subassembly” as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Chen’s container 20b and drawers 23 to Skar’s columns 10 using Skar’s brackets, in order to provide storage options beyond Skar’s shelf. What is being stored motivates one to select from shelves, drawers, etc. for the storage structure attached to the columns 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637